Judgments affirmed, with costs to plaintiff, respondent, and without costs upon the appeals from the judgments dismissing the cross-claim of each defendant against the other. Appeal by plaintiff dismissed, without costs. All concur, except Dowling, J., who dissents from so much of the order as affirms the judgment against the Adams Grease Gtin Corporation, and as to that defendant votes for reversal and dismissal of the complaint. (The first judgment is for plaintiff; the other two judgments dismiss cross-claims of defendants in an action for personal injuries resulting from the explosion of a grease gun.) Present — Sears, P. J., Lewis, Cunningham, Taylor and Dowling, JJ.